
	

114 HRES 117 IH: Recognizing the importance of vaccinations and immunizations in the United States.
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 117
		IN THE HOUSE OF REPRESENTATIVES
		
			February 13, 2015
			Mr. Schiff (for himself, Mr. Dent, Mr. Welch, Mr. Marino, Ms. Bass, Mr. Benishek, Mr. Bishop of Georgia, Mrs. Blackburn, Mr. Blumenauer, Ms. Bordallo, Mr. Brady of Pennsylvania, Mrs. Bustos, Mrs. Capps, Mr. Cárdenas, Ms. Castor of Florida, Ms. Chu of California, Mr. Cicilline, Ms. Clarke of New York, Mr. Cohen, Mr. Conyers, Mr. Costello of Pennsylvania, Mr. Crowley, Mr. Danny K. Davis of Illinois, Mrs. Davis of California, Ms. DeGette, Mr. Delaney, Ms. DeLauro, Mr. Deutch, Mrs. Dingell, Mr. Doggett, Ms. Duckworth, Mr. Engel, Ms. Eshoo, Mr. Farr, Mr. Foster, Mr. Garamendi, Mr. Grayson, Mr. Grijalva, Ms. Hahn, Mr. Hastings, Mr. Himes, Mr. Honda, Mr. Huffman, Mr. Israel, Ms. Jackson Lee, Ms. Eddie Bernice Johnson of Texas, Mr. Keating, Mr. Kind, Mr. King of New York, Mr. Langevin, Mr. Lieu of California, Ms. Lofgren, Mr. Lowenthal, Ms. Michelle Lujan Grisham of New Mexico, Ms. Matsui, Ms. McCollum, Mr. McDermott, Mr. McGovern, Mr. McHenry, Ms. Meng, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Mr. Perlmutter, Mr. Peters, Mr. Quigley, Miss Rice of New York, Ms. Roybal-Allard, Ms. Linda T. Sánchez of California, Ms. Loretta Sanchez of California, Mr. Sarbanes, Ms. Schakowsky, Mr. Serrano, Mr. Sherman, Mr. Shimkus, Ms. Slaughter, Ms. Speier, Mr. Takano, Mr. Thompson of Mississippi, Mr. Thompson of California, Ms. Titus, Mr. Van Hollen, Mr. Vargas, Mr. Walz, Ms. Wasserman Schultz, Ms. Maxine Waters of California, Ms. Wilson of Florida, Mr. Swalwell of California, Mr. Yarmuth, Mr. Gene Green of Texas, Mr. Kinzinger of Illinois, Mrs. Ellmers, and Mr. Cooper) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Recognizing the importance of vaccinations and immunizations in the United States.
	
	
 Whereas the contributions of Louis Pasteur and Edward Jenner to the discovery of the principles of vaccination and immunology are among the most consequential health findings in human history;
 Whereas vaccines have made it possible for the world to have eradicated smallpox, saving approximately 5,000,000 lives annually, and for the international community to be on the brink of eradicating polio and to have saved an estimated 5,000,000 people from this incurable disease over the past 2 decades;
 Whereas vaccines have dramatically reduced the spread of many more crippling and potentially life-threatening diseases such as diphtheria, tetanus, measles, mumps, and rubella, and vaccines prevent the spread of commonly infectious and potentially fatal diseases such as chickenpox, shingles, influenza, hepatitis A, hepatitis B, men­in­go­coc­cal disease, pneumococcal, rotavirus, and whooping cough (pertussis);
 Whereas the scientific and medical communities are in overwhelming consensus that vaccines are both effective and safe, and the dissemination of unfounded, and debunked, theories about the dangers of vaccinations pose a great risk to public health, and scientifically sound education and outreach campaigns about vaccination and immunization are fundamental for a well-informed public;
 Whereas an estimated 43,000 adults and 300 children die annually from vaccine-preventable diseases or their complications in the United States, and the health and livelihood of young children, seniors, individuals with immunodeficiency disorders, and those who cannot be vaccinated, is particularly compromised by communities with low vaccination rates;
 Whereas substantial research has shown that vaccination is a highly cost-effective form of preventive medicine, and the Centers for Disease Control and Prevention (CDC) estimates that vaccinations will save nearly $295,000,000,000 in direct costs and $1,380,000,000,000 in total societal costs in the United States;
 Whereas it is estimated that vaccinations will prevent more than 21,000,000 hospitalizations and 732,000 deaths among children born in the last 20 years, and that more than 100,000,000 children all over the world are immunized each year and vaccines have saved an estimated 2,500,000 children annually;
 Whereas 1 in 5 children worldwide still lack access to even the most basic vaccines and as a result, an estimated 1,500,000 children a year die from vaccine-preventable conditions such as diarrhea and pneumonia or suffer from permanently debilitating illnesses;
 Whereas a strong investment in medical research to improve existing vaccines and develop many more life-saving vaccines is beneficial to all, both at home and abroad, and a robust immunization infrastructure is essential to the public health and well-being of the people of the United States by preventing and isolating outbreaks of contagious diseases where they start;
 Whereas encouraging high vaccination rates in the United States protects our citizens from contracting vaccine-preventable diseases that are pandemic in countries with low vaccination and immunization rates;
 Whereas routine and up-to-date immunization is the most effective method available to prevent the infection and transmission of potentially fatal diseases; and
 Whereas the United States has been a leader in promoting vaccinations around the world through U.S. Agency for International Development, the CDC, Gavi, the Vaccine Alliance, the Global Polio Eradication Initiative, UNICEF, the World Health Organization, and a host of other multilateral and non-governmental organizations: Now, therefore, be it
	
 That the House of Representatives— (1)commends the international community, global and domestic health organizations, the private sector, school and community leaders, and faith-based organizations for their tireless work and immense contributions to bolstering our global and domestic health through vaccination;
 (2)affirms vaccines and immunizations save lives and are essential to maintain the public health, economic and national security of the people of the United States;
 (3)recognizes that the lack of vaccination can cause a true public health crisis, and that there is no credible evidence to show that vaccines cause life-threatening or disabling diseases in healthy children or adults;
 (4)encourages a continued commitment to research to improve vaccines and to develop new vaccines against other infectious and fatal diseases; and
 (5)urges parents, in consultation with their health care provider, to follow the scientific evidence and consensus of medical experts in favor of timely vaccinations to protect their children and their community.
			
